COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-08-363-CR


OMAR RAMOS                                                      APPELLANT

                                       V.

THE STATE OF TEXAS                                                    STATE

                                   ------------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

                                I. Introduction

     In one point, Appellant Omar Ramos asserts that the trial court erred by

adjudicating Ramos guilty and revoking his community supervision. We affirm.




     1
         … See Tex. R. App. P. 47.4.
                      II. Factual and Procedural History

      In March 2008, Ramos pleaded guilty to the felony offense of assault-

bodily injury upon a family member, and the trial court placed him on two years’

community supervision.     In September 2008, the State filed a petition to

proceed to an adjudication of guilt, asserting in its petition that Ramos had

committed a new offense by pointing a firearm at Randi Barron (Paragraph 1)

and had violated the terms and conditions of community supervision by

possessing a firearm (Paragraph 2) and by failing to report to his supervision

officer in July 2008 (Paragraph 3). Ramos responded with a not true plea to

Paragraphs 1 and 2 and a true plea to Paragraph 3.

      The trial court found all three paragraphs to be “True” and sentenced

Ramos to five years’ confinement. This appeal followed.

                  III. Revocation of Community Supervision

      In one point, Ramos asserts that the trial court erred by adjudicating him

guilty and revoking his community supervision.

A. Standard of Review

      We review an order revoking community supervision under an abuse of

discretion standard. Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App.

1984); Jackson v. State, 645 S.W.2d 303, 305 (Tex. Crim. App. 1983);

Cherry v. State, 215 S.W.3d 917, 919 (Tex. App.—Fort Worth 2007, pet.

                                       2
ref’d). In a revocation proceeding, the State must prove by a preponderance

of the evidence that the defendant violated the terms and conditions of

community supervision. Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App.

1993); Cherry, 215 S.W.3d at 919. The trial court is the sole judge of the

credibility of the witnesses and the weight to be given their testimony, and we

review the evidence in the light most favorable to the trial court’s ruling.

Cardona, 665 S.W.2d at 493; Garrett v. State, 619 S.W.2d 172, 174 (Tex.

Crim. App. [Panel Op.] 1981); Cherry, 215 S.W.3d at 919. If the State fails

to meet its burden of proof, the trial court abuses its discretion by revoking the

community supervision. Cardona, 665 S.W.2d at 493–94.

B. Community Supervision - Plea of True

      A single plea of true, standing alone, is sufficient to support the

revocation of community supervision. Cole v. State, 578 S.W.2d 127, 128

(Tex. Crim. App. [Panel Op.] 1979); Battles v. State, 626 S.W.2d 149, 150

(Tex. App.—Fort Worth 1981, pet. ref’d). Proof by a preponderance of the

evidence of any one of the alleged violations of the conditions of community

supervision is sufficient to support a revocation order. See Moore v. State, 605
S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980); Sanchez v. State, 603
S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.] 1980).




                                        3
C. Analysis

      Ramos’s argument with regard to his plea of true to Paragraph 3 is that

“the failures to report were explained 2 and it was shown that [Ramos] was

working and adjusting so well while on probation that the complaining witness

on the primary charge had allowed him to move back into his home and live

with him,” and therefore the court “abused its discretion in revoking [Ramos’s]

community supervision.”

      In Moses v. State, our court of criminal appeals observed that “there is

no duty upon a trial court to withdraw a plea of true in a revocation of

probation proceeding even if a probationer presents a defensive issue.

Appellant’s plea of true, standing alone, is sufficient to support the revocation

of probation.”   590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979).

Likewise, this court has held that “proof by a prepondence of the evidence of

any one of the alleged violations of community supervision is sufficient to

support a revocation order.    A plea of true, standing alone, is sufficient to

support the trial court’s revocation order.” Carr v. State, No. 02-07-00450-CR,

2008 W L 4445561, at *1 (Tex. App.—Fort Worth Oct. 2, 2008, no pet.)



      2
        … Ramos admitted in his testimony that he did not report in July 2008
because he could not get transportation. He reported this to his probation
officer, who told him to come in the next week, but the same transportation
problem occurred again.

                                       4
(mem. op., not designated for publication). And a similar factual situation to

that asserted by Ramos occurred in Kinard v. State, in which the court stated,

         At the revocation hearing, [Kinard] testified he did not report
         because he did not have a car and could not walk from the bus
         stop to the office because of his poor medical condition, which he
         described. . . . On appeal, Kinard argues the State did not refute his
         evidence of his physical inability to report to his probation officer.
         However, Kinard’s plea of true to the allegation of failure to report
         is alone sufficient to support revocation. See Moses, 590 S.W.2d
         at 470; Jiminez [v. State], 552 S.W.2d [469,] 472 [(Tex. Crim.
         App. 1977)]. Because proof of the violation of the failure to report
         is sufficient to support revocation, we need not address Kinard’s
         argument that he did not voluntarily violate the conditions regarding
         payment of fees and fines due to his unemployment and inability to
         pay. See O’Neal [v. State], 623 S.W.2d [660,] 661 [(Tex. Crim.
         App. [Panel Op.] 1981)].

No. 05-06-00306-CR, 2006 WL 3259343, at *2 (Tex. App.—Dallas Nov. 13,

2006, pet. ref’d) (not designated for publication).

         Therefore, we hold that the trial court did not abuse its discretion by

revoking Ramos’s community supervision because his plea of true to the failure

to report allegation supports the trial court’s judgment. We overrule his sole

point.




                                           5
                               IV. Conclusion

     Having overruled Ramos’s sole point, we affirm the trial court’s judgment.




                                          BOB MCCOY
                                          JUSTICE

PANEL: CAYCE, C.J.; GARDNER and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 16, 2009




                                      6